EXHIBIT 10.16k



Esterline Technologies Corporation

2004 Equity Incentive Plan

 

LONG TERM INCENTIVE PLAN

1.           Purpose.   Esterline Technologies Corporation (the “Company”) has
designed this Long Term Incentive Plan (“LTIP”) to reward its officers and
selected senior executives for their contributions to the long-term performance
of the Company. The LTIP rewards effective use of the Company’s resources to
achieve expected and superior performance.

 

2.

Participation.

 

(a)    The Company’s officers and other senior executive employees are eligible
to participate in this LTIP, subject to selection and appointment by the
Company’s Board of Directors (“the Board”) at the beginning of each performance
period. Appointment as a participant in one or more performance periods does not
entitle employees to continued participation for subsequent periods. Each
participant in this LTIP for a particular performance period will receive an
appointment in the form attached.

 

(b)    The Board may also appoint new participants during any current
performance period. They will receive a pro-rata award based on the remaining
portion of the performance period.

 

3.           Performance Periods.   The LTIP performance periods will be three
years in duration, beginning on the first day of the Company’s fiscal year and
ending on the last day of the third fiscal year thereafter, except for an
initial implementation phase. A new three-year performance period will start
with each new fiscal year, such that when the LTIP is fully-implemented, there
will be three overlapping LTIP performance periods at any given time, as
illustrated below. The Board may establish shorter performance periods as it
determines are reasonable to implement this LTIP.

[img1.jpg]


4.           Performance Measures & Goals.   The LTIP has two performance
measures: average return on invested capital (“ROIC”); and cumulative compound
earnings per share growth (“EPSG”). At the beginning of each performance period
the Board will set ROIC and EPSG goals combined on a matrix to show their
relative relationship and importance (“LTIP Matrix”). A sample LTIP matrix is
attached.

 

[image013.jpg]

Long Term Incentive Plan

Page 1


--------------------------------------------------------------------------------



5.             Target and Actual Awards.     The Board will establish a target
cash award for each participant. Participants’ actual awards will equal their
target awards if the Company fully achieves the target LTIP goals. Participants’
actual awards will vary from their target awards if the Company performs above
or below target LTIP goals. Participants will receive no award for performance
less than the minimum LTIP goals. Actual awards for superior performance are
subject to a maximum of 400% of a participant’s target award.

6.            Calculations.    The Board will use the following formulas to
determine Company performance and actual awards:

 

(a)   Average Return on Invested Capital (ROIC) -- Fiscal year end net income
(before extraordinary items), divided by the monthly average invested capital
during the corresponding fiscal year, averaged over the applicable performance
period, and expressed as a percentage.

 

(b)   Cumulative Compound Earnings Per Share Growth (EPSG) -- Cumulative growth
in fully diluted EPS (net income before extraordinary items, divided by the
monthly average of total common shares outstanding), measured as the annualized
percentage compound growth over the applicable performance period.

 

(c)   Pro-rata participants – For participants appointed during a performance
period under section 2c above, the Company will calculate a pro forma amount as
though the participant had been appointed for the full performance period, and
then reduce that amount by an appropriate factor, based on the participant’s
appointment date.

7.            Adjustments.    In rare circumstances, the Board may exercise its
discretion, consistent with the 2004 Plan, to either: (a) subtract from or add
to a participant’s actual award; or (b) adjust the LTIP’s performance goals.
This would occur only if unusual events or business conditions develop after the
beginning of a performance period, such as significant acquisitions or
divestitures that materially alter earnings or returns. Provided, however, the
Board may not adjust awards for any participant who is a covered employee for
purposes of Section 162(m) of the Internal Revenue Code of 1986 in such a manner
as would increase the amount of compensation otherwise payable to that employee.

 

8.             Payments.    The Company will pay LTIP awards on or before
January 10 following the end of each performance period. Provided, however, no
payments will be made unless and until the Board’s Audit Committee approves the
Company’s financial reports for the pertinent fiscal periods.

 

9.             Continuous Employment.    Except as provided below, to receive an
LTIP award payment particpants must be actively employed by the Company
throughout the entire performance period and through the date on which the
Company pays LTIP awards for that performance period. Appointments will end
automatically for participants who do not satisfy this employment condition and
no LTIP award payments will be earned or due. The Company considers approved
leaves of absence to be active employment, provided they do not exceed the
amount of leave to which a participant might be entitled under applicable
Company policies, and under disability, family and medical leave laws. For
approved leaves that exceed such limits, payment of LTIP awards, if any, is
subject to Board discretion.



 

[image013.jpg]

Long Term Incentive Plan

Page 2


--------------------------------------------------------------------------------



10.

End of Employment.

 

(a)   Suspension, Resignation, or Discharge.    All a participant’s rights under
this plan will be suspended during any period of suspension from employment. A
participant’s appointment will automatically end when s/he leaves employment
with the Company for any reason other than Retirement, Disability, or death.

 

(b)   Retirement, Disability, or Death.    If a participant leaves employment
with the Company due to Retirement, Disability, or death, the Company will pay
the participant’s actual award for the full performance period in the normal
course, provided the participant completed at least one year of continuous,
active employment during the performance period. If a participant does not
complete this minimum employment period, his/her appointment will automatically
end, and no LTIP award will be earned or due.

 

(c)   Other.    The Board may immediately cancel a participant’s appointment and
recover any payments made if it discovers facts that, if known earlier, would
have constituted grounds for termination of employment for Cause.

11.           LTIP Terms.    The Company established this LTIP pursuant to its
2004 Equity Incentive Plan (“2004 Plan”). The terms of a participant’s
appointment, this LTIP document, and the 2004 Plan together constitute the “LTIP
terms.”

 

12.           Employment Terms.    The LTIP terms do not affect participants’
terms of employment, except as specifically provided in the LTIP terms. They do
not guarantee continued employment. Participants remain subject to usual Company
policies and practices, and to any other employment agreements, service terms,
appointments, or mandates to which they are otherwise subject.

 

13.             Plan Administration.    The Board has delegated administrative
authority to its Compensation Committee (“Committee”), which will consider any
issues arising under the LTIP terms, oversee award calculations, and make
recommendations to the Board for final approval. The Board has sole and final
authority to determine Plan achievement and actual awards.

 

14.           Plan Interpretation.    All references to the “Company” include a
“Related Company”, as that term is defined in the 2004 Plan. Definitions in the
2004 Plan apply to terms used in this LTIP unless otherwise defined here. On any
issues of interpretation, the Committee’s decisions will be final and binding.

 

15.            Modification.    The Board may modify or terminate this LTIP at
any time.

 

Approved by the Board June 2, 2005.


/s/  Robert W. Cremin               

Robert W. Cremin

Chairman, President & CEO

 

Attachments:

Sample LTIP Matrix

 

LTIP Appointment form

 

[image013.jpg]

Long Term Incentive Plan

Page 3

 

--------------------------------------------------------------------------------



Sample LTIP Matrix Attachment to Long Term Incentive Plan

  [matrix.jpg]

  [image013.jpg]


--------------------------------------------------------------------------------



 

Esterline Technologies Corporation

2004 Equity Incentive Plan

 

LONG TERM INCENTIVE PLAN APPOINTMENT

1.         Appointment, Terms & Conditions.    Esterline Technologies
Corporation (the “Company”) has appointed Participant to its Long Term Incentive
Plan (“LTIP”), subject to all terms and conditions stated here, in the LTIP
document, and in the 2004 Equity Incentive Plan (the “2004 Plan”), which are
incorporated by reference.

 

Participant:

 

 

Performance Period:

 

 

Target Award:

 

 

 

Form of Payment:

Cash

 

Payment Timing:

 

By January 10 following the end of the performance period

 

2.         LTIP Matrix.    Attached is a copy of the LTIP Matrix the Company
will use to determine your actual award. Your actual award will vary depending
on Company performance, and will be calculated as a percentage of your target
award. You will receive 100% of your target award if the Company achieves the
performance goals shown on the LTIP Matrix. You will receive no award if Company
performance falls short of certain minimums shown on the LTIP Matrix. You will
receive a fractional percentage of your target award for results that meet or
exceed the minimums, but fall short of plan goals. If Company performance
exceeds plan goals, you will receive more than your target award, up to a
maximum of 400% of your target award. See the attached LTIP Matrix, LTIP
document, and the 2004 Plan for further information, terms, and conditions.

 

3.         Congratulations on your appointment. Our success as a corporation
depends on your effective leadership. We look forward to good results for you
personally and for the Company as a whole.

 

Approved by the Board ________________.

 

Esterline Technologies Corporation

 

/s/  Robert W. Cremin               

Robert W. Cremin

Chairman, President & CEO

 

 

Attachments:

LTIP Matrix

 

Long Term Incentive Compensation Plan

 

2004 Equity Incentive Plan

 

 

 

[image013.jpg]



--------------------------------------------------------------------------------

